Case 2:19-cr-00133-GZS Document 29 Filed 06/10/20 Page 1 of 1                      PageID #: 101



                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

 UNITED STATES OF AMERICA,                     )
                                               )
                                               )
 v.                                            )
                                               ) Docket no. 2:19-cr-00133-GZS
 JUSTIN NEVES,                                 )
                                               )
                                               )
                       Defendant.              )


                            PROCEDURAL ORDER
              RE: PENDING MOTION FOR COMPASSIONATE RELEASE


       The Court has conducted an initial review of Defendant’s Motion for Compassionate

Release (ECF No. 26). As part of the review, the Court has received and reviewed information

from Probation (ECF No. 28). The Clerk is hereby directed to release this information to counsel

for Defendant and the United States Attorney’s Office. If Defendant wishes to amend his pending

motion based on any information contained in the the Probation filing, he may do so within one

week of this Order. The Government shall thereafter file a response to the pending request for

compassionate release within 14 days. No reply is required, but the Court will consider any reply

filed within one week of the filing of the the Government’s response.

       SO ORDERED.

                                                    /s/ George Z. Singal
                                                    United States District Judge

Dated this 10th day of June, 2020.
